            Case 1:18-cr-02063-SMJ        ECF No. 74        filed 03/16/21       PageID.315 Page 1 of 4
 PROB 12C                                                                               Report Date: March 16, 2021
(6/16)

                                        United States District Court
                                                                                                       FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                        for the                              EASTERN DISTRICT OF WASHINGTON



                                         Eastern District of Washington                       Mar 16, 2021
                                                                                                  SEAN F. MCAVOY, CLERK
                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Martin Guadalupe Meraz                    Case Number: 0980 1:18CR02063-SMJ-1

 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, Jr. U.S. District Judge
 Date of Original Sentence: August 1, 2019
 Original Offense:        Possession of Stolen Firearm, 18 U.S.C. § 922(j)
 Original Sentence:       Prison - 28 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Ben Seal                           Date Supervision Commenced: June 8, 2020
 Defense Attorney:        Alex B. Hernandez, III             Date Supervision Expires: June 7, 2023


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 02/26/2021.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

             4          Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: Mr. Meraz is considered to be in violation of his supervised release
                        conditions by being arrested for second degree theft on March 14, 2021, Grandview Police
                        Department case number 21G0213.

                        On June 8, 2020, Mr. Meraz spoke with this officer upon his release from custody. Due to
                        COVID-19 precautions, Mr. Meraz reviewed and verbally acknowledged his judgment and
                        sentence, which outlined the conditions of his term of supervised release.

                        On March 13, 2021, at approximately 3:56 p.m., a Grandview police officer was dispatched
                        to the area of the Granger Travel Plaza, at 1221 Bailey Avenue in the City of Granger, in
                        reference to a theft call. Dispatch advised the reporting party stated someone had stolen tools
                        out of his trailer.
      Case 1:18-cr-02063-SMJ       ECF No. 74        filed 03/16/21       PageID.316 Page 2 of 4
Prob12C
Re: Meraz, Martin Guadalupe
March 16, 2021
Page 2

                 The officer arrived on the scene and contacted the reporting party (RP). The RP informed
                 the officer that he and his son were at the travel plaza working on landscaping. The RP said
                 he had parked his truck and his trailer at the back Southeast section of the parking lot. The
                 RP said he had left his trailer gate down to access his tools while he was working.

                 The RP said he and his son began to work, and while they were working, someone came to
                 their trailer and took an orange Stihl leaf blower ($649.99) and an orange Stihl brush cutter
                 ($410.00) from his trailer. The RP said after he had found out that someone had taken his
                 tools, he went inside the travel plaza and asked to see their security footage.

                 The RP said an employee at the travel plaza allowed him to watch the security footage, and
                 he saw a black passenger car pull up to his trailer. The RP further told the officer the tools
                 were just in the back of the trailer, and they were not secured but were there before the black
                 car pulled up alongside his trailer. The officer then contacted the same employee and asked
                 to see the security footage of the incident.

                 Upon reviewing the security footage, the officer observed a black 2013 Mazda M3 bearing
                 Washington license plate ALL1648 pull into the front parking lot. The vehicle was occupied
                 by two female passengers and one male driver. The driver was later identified as Martin
                 Meraz, the front seat passenger was identified as D.R., and the rear seat passenger in the
                 vehicle was identified as K.

                 At approximately 1:40 p.m., Mr. Meraz dropped K off at the store's front door and then
                 drove to the back parking lot of the business where the victim's trailer was located. Martin
                 turned around in the parking lot and proceeded back to the front to pick K up.

                 Martin and K moved items from the car's rear seat and placed them in the trunk of the listed
                 vehicle. At approximately 1:44 p.m., Martin, D.R.,and K left the front of the parking lot and
                 drove back to the rear of the business. At approximately 1:45 p.m., Martin pulled alongside
                 the victim's trailer, D.R. got out of the front passenger seat and grabbed the tools from the
                 trailer. D.R. then placed the tools inside the car, and the vehicle drove away from the scene.

                 Based on the above facts and circumstances, the officer is requesting the charge of Second
                 Degree Theft, in violation of Revised Code of Washington (RCW) 9A.56.040, through the
                 Yakima County Superior Court for Martin Guadalupe Meraz.

                 On March 14, 2021, Mr. Meraz was booked into the Yakima County Jail with the
                 aforementioned requested charge.


          5      Mandatory Condition #1: You must not commit another federal, state or local crime.

                 Supporting Evidence: Mr. Marez is considered to be in violation of his supervised release
                 conditions by being issued a criminal citation for third degree driving while license
                 suspended on December 23, 2020, Sunnyside Police Department case number 20S11584.
      Case 1:18-cr-02063-SMJ      ECF No. 74        filed 03/16/21     PageID.317 Page 3 of 4
Prob12C
Re: Meraz, Martin Guadalupe
March 16, 2021
Page 3

                 On June 8, 2020, Mr. Meraz spoke with this officer upon his release from custody. Due to
                 COVID-19 precautions, Mr. Meraz reviewed and verbally acknowledged his judgment and
                 sentence, which outlined the conditions of his term of supervised release.

                 On March 8, 2021, a criminal record check was conducted and revealed that Mr. Meraz has
                 a pending citation for third degree driving while license suspended, Sunnyside Municipal
                 Court case number XZ0891263. Mr. Meraz did not report this law enforcement contact.

                 On December 23, 2020, an officer with the Sunnyside Police Department was dispatched to
                 a non-injury accident involving an ambulance and a passenger vehicle. Both vehicles were
                 headed Northbound at the intersection of North Ninth Street and North Avenue on December
                 23, 2020, at approx. 5:47 a.m., in the City of Sunnyside.

                 Upon arrival, the officer observed the ambulance (VEH2) on North Avenue and a silver Jeep
                 Commander (VEH1) damaged and sitting in the middle of the roadway blocking the road.
                 The front of VEH1 was damaged with radiator fluid on the roadway. The rear of VEH 2 had
                 been struck and there was damage to the box and rear step. The officer contacted the
                 ambulance personnel who stated they were at the intersection heading to a call when VEH1
                 struck them from behind.

                 The officer contacted the driver of VEH1 who stated he looked down for a second and when
                 he looked up, it was too late and he already struck the ambulance. There were no injuries
                 stated at the time of the accident. The officer was not provided insurance for VEH1 but he
                 was provided a Washington identification card for the driver, identified as Martin Meraz.
                 The officer was provided documentation for VEH2.

                 A records return showed the driver status for the driver of VEH1 as third degree suspended.
                 The driver of VEH 2 was clear with no warrants. It should be noted there was a passenger
                 inside VEH 2 as they were headed to a medical emergency call at the time of the accident.

                 Mr. Meraz was cited for third degree driving while license suspended, criminal citation
                 number XZ0891263.

                 Mr. Meraz’ case was scheduled for an arraignment at the Sunnyside Municipal Court on
                 March 23, 2021.


          6      Standard Condition #2: After initially reporting to the probation office, you will receive
                 instructions from the court or the probation officer about how and when you must report to
                 the probation officer, and you must report to the probation officer as instructed.

                 Supporting Evidence: Mr. Marez is considered to be in violation of his supervised release
                 conditions by failing to follow instructions from his probation officer to report via video
                 telephone call for a virtual home inspection on March 10, 2021.

                 On June 8, 2020, Mr. Meraz spoke with this officer upon his release from custody. Due to
                 COVID-19 precautions, Mr. Meraz reviewed and verbally acknowledged his judgment and
                 sentence, which outlined the conditions of his term of supervised release.
        Case 1:18-cr-02063-SMJ           ECF No. 74        filed 03/16/21        PageID.318 Page 4 of 4
Prob12C
Re: Meraz, Martin Guadalupe
March 16, 2021
Page 4

                       On March 10, 2021, this officer spoke with Mr. Meraz by telephone and instructed him to
                       contact this officer once he arrived home to conduct a virtual home inspection to verify his
                       living arrangements at his listed address 601 North Third Street, Grandview, Washington.

                       Mr. Meraz failed to contact this officer as instructed.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court..

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     03/16/2021
                                                                             s/Arturo Santana
                                                                             Arturo Santana
                                                                             U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                             Signature
                                                                                nature of Judicial Officer

                                                                                  03/16/2021
                                                                             Date
